Case 1:18-cv-01944-CFC Document 24 Filed 11/15/19 Page 1 of 1 PagelD #: 60

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

FRANCIS J. HENKEL, )
)
Plaintiff, )

) C.A. No. 18-01944 CFC
Vv. )
)

TOWER HILL SCHOOL ASSOCIATION, ) JURY DEMAND

)
Defendant. )

STIPULATION OF DISMISSAL
The parties, by and through the undersigned counsel, hereby stipulate and agree

that this action is dismissed with prejudice. Each party shall bear its own costs and attorneys’

 

 

fees.
CLARK HILL, PLC MORRIS JAMES, LLP
/s/ Margaret M. DiBianca /s/ Allyson Britton DiRocco
Margaret M. DiBianca, Esq. (No. 4539) Allyson Britton DiRocco, Esq. (No. 4830)
824 N. Market Street, Ste. 710 500 Delaware Avenue, Ste. 1500
Wilmington, DE 19801 Wilmington, DE 19801
Phone: (302) 250-4748 Telephone: (302) 888-5210
Email: mdibianca@clarkhill.com Email: adirocco@morrisjames.com
Attorneys for Plaintiff Attorneys for Defendant
Dated: November 14, 2019 Dated: November 14, 2019
SO ORDERED this_/S7T tay of _Noyeator 2019.

 

OL fF Co

The Honorable Colm F. Connolly
